              Case 1:21-cv-00888-AWI-JLT Document 10 Filed 09/10/21 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11     SUZANNE NA PIER, an individual,                Case No. 1:21-cv-00888-AWI-JLT
12          Plaintiff,
                                                        [PROPOSED] ORDER DISMISSAL WITH
13     v.                                               PREJUDICE
                                                      (Doc. 9)
14     RIDGECREST CINEMA, LTD
15          Defendants.
16

17             The parties have stipulated to the action being dismissed with prejudice. (Doc. 9) The

18   Federal Rules of Civil Procedure Rule 41 makes such stipulations effective immediately with

19   further order of the Court. Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997).

20   Accordingly, the Clerk of Court is DIRECTED to close this action.

21
     IT IS SO ORDERED.
22

23
        Dated:           September 9, 2021                          _ /s/ Jennifer L. Thurston
                                                    CHIEF UNITED STATES MAGISTRATE JUDGE
24

25

26

27
28
